OK
                                ir:;44L
                                                                                          03/16/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0005


                                      PR 21-0005                             FILED
                                                                             MAR i 6 2021
                                                                       Bowen Greenwood
IN RE THE MOTION OF LORNE arm                                        Clerk of Suprerne Court

DAUENHAUER FOR ADMISSION TO THE BAR                                        Staelo'ffbAlltra
OF THE STATE OF MONTANA




      Lorne Otto Dauenhauer has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Dauenhauer has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Lorne Otto Dauenhauer may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this I L.'day of March,2021.




                                                             Chief Just'
  / A4 )
II—;           4%---
            - V.
     Justices